Howe, J.
A judgment was rendered in this ease oil the sixteenth •day of May, 1870, in favor of plaintiff, commanding the defendants to dosist from the construction of their road on certain neutral ground mentioned in the petition. On the same day the act of the Legislature, No. 2, extra session of 1870, became a law, and divested the Sixth District Court of all jurisdiction of the canse, except to make an order of transfer to the Eighth District Court, it beiDg an injunction suit. .Twelve clays after,- the judge of the Sixth District Court signed the judgment. On the thirty-first May the defendants moved to transfer the case to the Eighth District Court, hut.the motion was denied, and thereupon the defendants appealed.
The judge a quo had no jurisdiction to sign the judgment
It is therefore ordered that this cause he remanded to the court a qua with directions to transfer the same to the Eighth District Court for the parish of Orleans, and that the .plaintiff, appellee, pay the costs of appeal.